Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered March 12, 1996, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal use of a firearm in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Miller, J. P., Krausman, Mc-Ginity and Luciano, JJ., concur.